DETAILED ACTION
This Office Action is in response to the amendment filed May 18, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne (USP 4,523,100) in view of either May (USP 5,653,561) or Everington, Jr. (USP 8,529,170).
In Figure 1, Payne teaches a robotic manipulator having an end effector, the end effector configured as a drill for drill holes in a work piece.
Panye does not teach the drill having a protective device for covering the drill during operation.  However, it was known in the art to provide a protective device for covering a drill. 

May teaches a protective device for a drill, the protective device comprising: a flaccid shell (10) having a first end (22) and an oppositely disposed second end (24), the second end movable in directions toward and away from the first end; the first end of the shell couplable by a fastening section (26); the shell convertible to and between a first, deployed configuration (Fig. 1) and a second, retracted configuration (Fig. 3); wherein the second end of the shell is extended away from the first end to envelop the drill in the first configuration; wherein the second end of the shell is drawn away from the drill and in a direction toward the first end in the second configuration; at least one pulling member (50) operatively coupled with the shell;2Application Serial No. 16/085,783 Reply to Office Action dated August 4, 2021Amendment dated November 19, 2021the at least one pulling member cooperating with the shell to move the shell to and between the first and second configurations.  
Everington teaches a protective device for a drill, the protective device comprising: a flaccid shell (25) having a first end (23) and an oppositely disposed second end (20), the second end movable in directions toward and away from the first end; the first end of the shell couplable by a fastening section (27,35); the shell convertible to and between a first, deployed configuration (Fig. 1) and a second, retracted configuration (Fig. 2); wherein the second end of the shell is extended away from the first end to envelope the drill in the first configuration; wherein the second end of the shell is drawn away from the drill in a direction toward the first end in the second configuration; at least one pulling member (14,16) operatively coupled with the shell;2Application Serial No. 16/085,783 Reply to Office Action dated August 4, 2021Amendment dated November 19, 2021the at least one pulling member cooperating with the shell to move the shell to and between the first and second configurations.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the drill of Payne of with a protective device, as taught by either May or Everington, Jr., motivation being to protect an operator from the drilling operation, such as capturing material that is cut when drilling a work piece. 

Allowable Subject Matter
Claims 46-48, 51, and 52 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 44 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658